  Case 1:19-cv-00868-CFC Document 16 Filed 08/23/21 Page 1 of 3 PageID #: 63




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE


      MONICA WILLIAMS on behalf of herself and all             Case No.: 19-cv-00868-CFC
      others similarly situated,

                                Plaintiff.                     JOINT STATUS REPORT
      v.

      LIVE WELL FINANCIAL, INC,

                                Defendant.


          Pursuant to the Court’s order of July 21, 2021, Monica Williams on behalf of herself and

all others similarly situated (“Plaintiff”) and Live Well Financial, Inc. (“Defendant” or “Debtor”)

(together the “Parties”) hereby submit the following joint status report:

          1.     On May 8, 2019, Plaintiff filed a Class Action Complaint [Dkt. No. 1] in this

Court alleging violations of the Workers Adjustment and Retraining Notification Act (“WARN

Act”), 29 U.S.C. § 2101 et seq., and the California Labor Code § 1400 et seq. (“CAL-WARN

Act”) (the “District Court Action”).

          2.     On June 6, 2019, Defendant filed an Answer to the District Court Action. [Dkt.

No. 7].

          3.     On June 10, 2019, an involuntary petition was filed against Debtor for relief under

Chapter 7 of Title 11 of the United States Bankruptcy Code in the United States Bankruptcy

Court for the District of Delaware (the “Bankruptcy Court”) [Bankr. Case No. 19-11317-LSS].

          4.     A suggestion of bankruptcy was filed with this Court on June 17, 2019 [Dkt. No.

9].

          5.     On June 18, 2019, Plaintiff filed her class action adversary proceeding complaint

for alleged violation of the WARN Act and the CAL-WARN Act (the “Complaint”) against
  Case 1:19-cv-00868-CFC Document 16 Filed 08/23/21 Page 2 of 3 PageID #: 64




Debtor Live Well Financial, Inc. in the Bankruptcy Court for the District of Delaware [Adv.

Proc. No. 19-ap-50262-LSS] (the “Adversary Proceeding”).

        6.        On June 28, 2019, the District Court Action was stayed in light of Debtor’s

bankruptcy proceeding [District Court Dkt. No. 10]. This Court ordered the parties to submit a

status report on August 1, 2019, and every three months thereafter until the parties advise the

Court that the stay may be lifted.

        7.        On July 1, 2019, David W. Carickhoff was appointed as the chapter 7 trustee for

the Debtor’s bankruptcy estate.

        8.        Beginning on April 15, 2020, counsel for Plaintiff and the Chapter 7 Trustee

entered into a series of stipulations extending the deadline by which Debtor shall answer or

otherwise respond to the Adversary Proceeding Complaint [Adv. Dkt. 14, 16, 17, 18].

        9.        The parties are engaged in preliminary discussions regarding a possible resolution

of this action.

DATED: August 23, 2021

                                               Respectfully submitted,

                                        By:    /s/ Christopher D. Loizides
                                               Christopher D. Loizides (No. 3968)
                                               LOIZIDES, P.A.
                                               1225 King Street, Suite 800
                                               Wilmington, Delaware 19801
                                               Telephone: (302) 654-0248
                                               Facsimile: (302) 654-0728
                                               E-mail: loizides@loizides.com

                                               Jack A. Raisner (admitted pro hac vice)
                                               René S. Roupinian (admitted pro hac vice)
                                               RAISNER ROUPINIAN LLP
                                               270 Madison Avenue, Suite 1801
                                               New York, New York 10016
                                               Telephone: 212-221-1747
                                               Email: jar@raisnerroupinian.com

                                                   2
Case 1:19-cv-00868-CFC Document 16 Filed 08/23/21 Page 3 of 3 PageID #: 65




                                  Email: rsr@raisnerroupinian.com

                                  Attorneys for Plaintiff and the putative Class

                            By:   /s/ Alan M. Root
                                  Alan M. Root (No. 5427)
                                  ARCHER & GREINER, P.C.
                                  300 Delaware Avenue, Suite 1100
                                  Wilmington, Delaware 19801
                                  Telephone:    (302) 777-4350
                                  Facsimile:    (302) 777-4352
                                  Email: aroot@archerlaw.com

                                  General Bankruptcy Counsel for
                                  David W. Carickhoff, Chapter 7 Trustee




                                     3
